Citation Nr: 0806986	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-13 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
and shoulder injury.

2.  Entitlement to an initial, compensable disability rating 
for residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1997 to June 
2001.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision that denied 
service connection for a bilateral rhomboid strain, claimed 
as a shoulder injury; and granted service connection for a 
small chip fracture of the distal part of the right foot, 
claimed as a foot injury and evaluated as 0 percent 
(noncompensable) disabling effective October 22, 2004.

In December 2007, the veteran testified during a video 
conference hearing before the undersigned at the RO.  Also, 
during the hearing, the undersigned Veterans Law Judge 
granted the veteran's request for a brief abeyance period to 
submit additional documentary evidence. 

In January 2008, the veteran submitted additional evidence 
directly to the Board and waived initial consideration of the 
evidence by the RO.  The Board accepts that evidence for 
inclusion in the record.  See 38 C.F.R. §§ 20.709, 20.800 
(2007).

Consistent with the veteran's assertions and the record, the 
Board has recharacterized the appeal as encompassing the 
issues on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.




REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Residuals of a Neck and Shoulder Injury 

In December 2007, the veteran testified that he injured his 
neck and shoulders in service by carrying a bag with gear and 
weapon on his back and hitting the ground or crawling several 
times a day.  The veteran was treated with anti-inflammatory 
medication at the time.  Since the in-service injury, the 
veteran has continued to take pain medications.

An MRI scan of the veteran's cervical spine in October 2005 
reveals a broad base right paracentral disc protrusion at C3-
C4, without significant stenosis. 

The veteran's report of a continuity of symptomatology, as 
well as service medical records showing treatment for neck 
and shoulder pain in 1999 and persistent shoulder problems in 
2001, satisfy the requirement for evidence that the current 
condition may be related to service.  Kowalski v. Nicholson, 
19 Vet App 171 (2005).  In this case, while the veteran 
reported a continuity of neck and shoulder pain, there is no 
competent medical opinion specifically linking any current 
neck or shoulder disability to service.

An examination is needed to determine whether the veteran's 
current disability either had its onset during service or is 
related to his active service-to specifically include in-
service incidents of neck and shoulder pain.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4) (2007).

Residuals of a Right Foot Injury 

In evaluating the veteran's request for a higher initial 
evaluation, the Board considers the medical evidence of 
record.

Service connection has been granted for residuals of a right 
foot injury, manifested by a small chip fracture of the 
distal part of the right foot.  The record is unclear as to 
whether any additional impairment of the veteran's right foot 
is attributable to the service-connected disability.

In December 2007, the veteran testified that, on a day-to-day 
basis, his right foot stayed numb and occasionally he had 
severe pain in his big toe.  Reportedly, the veteran walked 
on the side of his foot to avoid putting pressure on his big 
toe.  He also continued to take pain medication.
 
The veteran has not been afforded a VA examination to 
evaluate the severity of his service-connected residuals of a 
right foot injury.

In addition, adjudication of the claim for an initial, 
compensable disability evaluation should include specific 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time based on the 
facts found), pursuant to Fenderson v. West, 12 Vet. 
App. 119, 126 (1999), is appropriate.

Thus, VA cannot rate the service-connected residuals of a 
right foot injury at this time without further medical 
clarification.  Hence, the veteran is entitled to a new VA 
examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated him for residuals 
of a neck and shoulder injury, since 
January 2008; and for residuals of a 
right foot injury, since October 2004.  
After securing the necessary release(s), 
obtain these records.

2.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of neck and shoulder pain; and 
to determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability either had 
its onset in service, or is the result of 
disease or injury incurred or aggravated 
during service-to specifically include 
the in-service incidents of neck and 
shoulder pain. 

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the report of 
the examination should note review of the 
file.

3.  Afford the veteran a VA examination 
for evaluation of his service-connected 
residuals of a right foot injury.  The 
veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the report of 
the examination should note review of the 
file.

The examiner should identify all current 
residuals of the in-service right foot 
injury.  If any residuals of the in-
service right foot injury are identified, 
the examiner should indicate whether each 
such residual or impairment constitutes a 
distinct disability capable of being 
separately evaluated.  

The examiner should comment on the 
overall severity of the veteran's 
residuals of the in-service right foot 
injury as moderate, moderately severe, or 
severe, if applicable.

The examiner should also specify in 
degrees of range of motion of the 
veteran's right foot, and should note 
whether there is any additional 
limitation of motion due to pain, 
weakened movement, excess fatigability, 
or incoordination.  

The examiner must also comment on any 
additional functional limitation during 
flare ups.  

These determinations should be expressed 
in terms of degrees of additional limited 
motion.

These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the examiner 
furnish the requested information.

4.  If the veteran fails to report to any 
scheduled examination(s), obtain and 
associate with the record a dated copy of 
any notice to the veteran of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  After ensuring that the requested 
actions are completed, re-adjudicate the 
claims on appeal.  Document consideration 
of all applicable criteria for evaluating 
the veteran's residuals of a right foot 
injury, as well as whether "staged 
rating" pursuant to Fenderson is 
warranted.  If the benefits sought on 
appeal remain denied, issue a 
supplemental statement of the case (SSOC) 
before the claims file is returned to the 
Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



